UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 AVION STINSON,
                                                                         2/18/2020
              Plaintiff,
        -against-                                     18-CV-0027 (LAK) (BCM)
 THE CITY OF NEW YORK, et al.,                        ORDER
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed the two letters and the "Notice of Intent to Sue" filed
by plaintiff Avion Stinson on February 5, 2020. (Dkt. Nos. 114, 115, 116.)

       To the extent that plaintiff's letter at Dkt. No. 114 seeks reconsideration of the Order dated
January 31, 2020 (Dkt. No. 113), granting defendants' request to withdraw and refile their motion
for summary judgment, plaintiff's motion is DENIED.

        To the extent that plaintiff's Notice of Intent to Sue at Dkt. No. 115 seeks leave to further
amend her Amended Complaint (Dkt. No. 29), that motion is also DENIED. Plaintiff has not
shown good cause why the wholly unrelated parties and claims described in her Notice should be
added to this action, in which the deadline for amendments was June 29, 2018 (see Dkt. No. 20,
¶ 1) and discovery closed on May 1, 2019 (see Dkt. Nos. 90, 91). See Parker v. Columbia Pictures
Indus., 204 F.3d 326, 340 (2d Cir. 2000) (a court may deny a motion for leave to amend a pleading
pursuant to Fed. R. Civ. P. 16(b)(4) if the motion was made “after the deadline set in the scheduling
order” and “the moving party has failed to establish good cause”).

      Plaintiff's request for a conference made in her letter at Dkt. No. 116 is GRANTED. Judge
Moses will hold a status conference on March 11, 2020, at 11:00 a.m., in Courtroom 20A.

       Plaintiff is again encouraged to seek the assistance of the NYLAG Legal Clinic for Pro Se
Litigants, located at the Thurgood Marshal United States Courthouse, 40 Foley Square, Room
LL22, in preparing her opposition to defendants' summary judgment motion.

       The Clerk of Court is respectfully directed to mail a copy of this Order to plaintiff Avion
Stinson.

Dated: New York, New York
       February 18, 2020
                                              SO ORDERED.


                                              ____________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
